Case 13-42712        Doc 91     Filed 04/30/19     Entered 04/30/19 12:56:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42712
         William J Smith, Jr.
         Laura L Smith
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 01/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/09/2015, 01/11/2016, 02/27/2017, 02/27/2017, 07/17/2018.

         5) The case was completed on 02/20/2019.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $63,383.00.

         10) Amount of unsecured claims discharged without payment: $32,367.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42712      Doc 91        Filed 04/30/19    Entered 04/30/19 12:56:53                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $83,924.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $83,924.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,781.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,959.19
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,740.19

 Attorney fees paid and disclosed by debtor:                $2,219.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 COTTONWOOD FINANCIAL LTD        Unsecured         230.00        306.46           306.46        117.21         0.00
 DISCOVER BANK                   Unsecured      1,421.00       1,420.48         1,420.48        543.26         0.00
 GREENBROOK WEST RECREATIONA     Secured             0.00          0.00             0.00           0.00        0.00
 GREENBROOK WEST RECREATIONA     Secured           381.00        381.00           381.00        381.00         0.00
 HORIZON TOWNHOUSE ASSOC         Secured             0.00          0.00             0.00           0.00        0.00
 HORIZON TOWNHOUSE ASSOC         Secured        1,024.00         596.98           596.98        596.98         0.00
 INTERNAL REVENUE SERVICE        Priority       2,103.00       2,102.10         2,102.10      2,102.10         0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          93.32            93.32          35.69        0.00
 JP MORGAN CHASE BANK NA         Secured        1,564.00           0.00             0.00           0.00        0.00
 JP MORGAN CHASE BANK NA         Secured             0.00          0.00             0.00           0.00        0.00
 MASTER OPERATING ASSOC OF PRO   Secured             0.00          0.00             0.00           0.00        0.00
 MASTER OPERATING ASSOC OF PRO   Secured        1,055.00       1,055.00         1,055.00      1,055.00         0.00
 MIDLAND FUNDING LLC             Unsecured      4,686.00       4,685.51         4,685.51      1,791.98         0.00
 MIDLAND FUNDING LLC             Unsecured           0.00      1,316.08         1,316.08        503.34         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         942.00        941.46           941.46        360.06         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      6,342.00       6,341.12         6,341.12      2,425.17         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,996.00       4,117.41         4,117.41      1,574.71         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,772.00       1,708.48         1,708.48        653.41         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,089.00       2,065.68         2,065.68        790.02         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      4,551.00       4,739.90         4,739.90      1,812.78         0.00
 PORTFOLIO RECOVERY ASSOC        Secured       24,508.00     24,507.28        24,507.28      24,507.28    2,601.21
 PORTFOLIO RECOVERY ASSOC        Unsecured            NA       3,013.60         3,013.60      1,152.56         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured            NA       1,771.98         1,771.98        677.70         0.00
 QUANTUM3 GROUP                  Unsecured         288.00        523.33           523.33        200.15         0.00
 QUANTUM3 GROUP                  Unsecured         147.00        246.08           246.08          94.11        0.00
 SANTANDER CONSUMER USA          Secured       30,843.00     30,842.94        30,842.94      30,842.94    3,365.15



UST Form 101-13-FR-S (9/1/2009)
Case 13-42712       Doc 91      Filed 04/30/19    Entered 04/30/19 12:56:53                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed        Paid          Paid
 BEST BUY                       Unsecured      1,632.00              NA           NA            0.00        0.00
 BILL ME LATER                  Unsecured      1,454.00              NA           NA            0.00        0.00
 BLOOMINGDALE FIRE DEPARTMENT Unsecured           910.00             NA           NA            0.00        0.00
 CARDMEMBER SERVICE             Unsecured         806.00             NA           NA            0.00        0.00
 CARDMEMBER SERVICES            Unsecured         300.00             NA           NA            0.00        0.00
 IRS                            Unsecured           0.00             NA           NA            0.00        0.00
 NICOR GAS/HARRIS & HARRIS LTD  Unsecured          94.00             NA           NA            0.00        0.00
 NORTHWEST COMMUNITY HOSPITA Unsecured             50.00             NA           NA            0.00        0.00
 ADVOCATE SHERMAN/CEP AMERICA Unsecured            50.00             NA           NA            0.00        0.00
 ALDEN VALLEY RIDGE/ARIANNA FIS Unsecured      3,319.00              NA           NA            0.00        0.00
 ALEXIAN BROTHERS               Unsecured         675.00             NA           NA            0.00        0.00
 MIDWEST EMERGENCY ASSOC        Unsecured         484.00             NA           NA            0.00        0.00
 HORIZON TOWNHOMES              Unsecured         605.00             NA           NA            0.00        0.00
 COMCAST                        Unsecured         113.00             NA           NA            0.00        0.00
 HELZBERG DIAMONDS              Unsecured      1,317.00              NA           NA            0.00        0.00
 WELLS FARGO HOME MORTGAGE      Unsecured           0.00            0.00         0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                 $0.00
       Mortgage Arrearage                                   $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                         $55,350.22           $55,350.22             $5,966.36
       All Other Secured                                $2,032.98            $2,032.98                 $0.00
 TOTAL SECURED:                                        $57,383.20           $57,383.20             $5,966.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                 $0.00
        Domestic Support Ongoing                               $0.00              $0.00                 $0.00
        All Other Priority                                 $2,102.10          $2,102.10                 $0.00
 TOTAL PRIORITY:                                           $2,102.10          $2,102.10                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $33,290.89           $12,732.15                  $0.00


 Disbursements:

        Expenses of Administration                             $5,740.19
        Disbursements to Creditors                            $78,183.81

 TOTAL DISBURSEMENTS :                                                                        $83,924.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42712        Doc 91      Filed 04/30/19     Entered 04/30/19 12:56:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
